11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Terry Bennie,                                * From the 35th District Court
                                               of Brown County
                                               Trial Court No. CV1204119.

Vs. No. 11-17-00094-CV                       * August 3, 2017

City of Bangs, Texas,                        * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has considered Appellant’s unopposed motion to dismiss this
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Terry Bennie.